UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7715


JAMIE L. WALKER,

                Plaintiff - Appellant,

          v.

T. SIMMONS, CEO Jail Officer Staff; OFFICER HUBBARD, Sargent
of Deputys,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00535-MSD-TEM)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jamie L. Walker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jamie   L.   Walker    appeals     the   district       court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).         We have reviewed the record and find that

this appeal is frivolous.              Accordingly, we dismiss the appeal

for   the   reasons   stated      by    the   district     court.      Walker   v.

Simmons, No. 2:11-cv-00535-MSD-TEM (E.D. Va. Nov. 21, 2011).                     We

dispense    with    oral    argument      because    the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2